251 F.Supp. 584 (1965)
James D. NOLAN, Plaintiff,
v.
James A. RHODES, Governor of Ohio, et al., Defendants.
Leonard M. SIVE et al., Plaintiffs,
v.
Harry ELLIS et al., Defendants.
Clarence BLOSSER, Plaintiff,
v.
James A. RHODES et al., Defendants.
Civ. A. Nos. 6082, 6491, 7585.
United States District Court S. D. Ohio, E. D.
October 27, 1965.
Judgment Affirmed February 21, 1966.
*585 Kenneth G. Weinberg, Cleveland, Ohio, Stewart R. Jaffy, Columbus, Ohio, for plaintiff in No. 6082.
Jerome Goldman, Cincinnati, Ohio, for plaintiffs in No. 6491; William T. Bahlman, Jr., Robert P. Goldman, Bruce I. Petrie, Charles H. Tobias, Jr., Harris K. Weston, Cincinnati, Ohio, of counsel.
Harry P. Jeffrey, Dayton, Ohio, for plaintiff in No. 7585.
William B. Saxbe, Atty. Gen., of Ohio, Columbus, Ohio, for defendants in Nos. 6082, 6491 and 7585.
Hugh A. Sherer, Columbus, Ohio, William E. Knepper, Columbus, Ohio, special counsel for defendants in Nos. 6082 and 6491.
George Schilling, Jr., Pros. Atty., Clinton County, Wilmington, Ohio, Angus B. Wilson, Pros. Atty., Brown County, Georgetown, Ohio, John O. Crouse, Pros. Atty., Highland County, Hillsboro, Ohio, Elmer Spencer, Pros. Atty., Adams County, West Union, Ohio, for defendants in No. 6491; Gerald A. Donahue, John J. Chester, Columbus, Ohio, special counsel.
Before WEICK, Circuit Judge, and WEINMAN and PECK, District Judges.
See 86 S.Ct. 716, 15 L.Ed.2d 616.
PER CURIAM.
These three consolidated cases challenge the constitutionality of the apportionment of the General Assembly of the State of Ohio. Pursuant to mandate of the Supreme Court of the United States (378 U.S. 556, 84 S.Ct. 1906, 12 L.Ed.2d 1034, 1964), this Court by order dated October 15th, 1964, and entered in Nolan v. Rhodes and Sive v. Ellis (Nos. 6082 and 6491), 218 F.Supp. 953 declared Article XI, Section 2 of the Ohio Constitution void as being in violation of the Fourteenth Amendment to the Constitution of the United States, and ordered the Ohio General Assembly to effect an apportionment system for its membership in compliance with said constitutional provision. The effective date of said order was postponed until the further order of the Court to provide an opportunity for the General Assembly of Ohio to take action to effect such reapportionment. The General Assembly then met in special session on November 10, 1964, and on December 9, 1964, adopted a joint resolution providing for an apportionment plan of the House of Representatives only and the submission thereof to the voters at a special election in May, 1965. Such special election was held but the proposed amendment was defeated by the vote of the electors.
Apportionment of the House was again considered by the 106th General Assembly at its regular session in 1965, but the three-fifths vote of both Houses required to submit a constitutional amendment for a vote of the people could not be obtained. The General Assembly having adjourned sine die without having enacted another apportionment amendment for submission to the electors, the Court entered an order requesting each party to the actions to file on or before October 15, 1965, a suggested plan for reapportionment of the Ohio House of Representatives and a suggested plan for the reapportionment of the Ohio Senate, and further announcing that any person or persons could within said period of time file a suggested plan upon leave of Court.
*586 In Blosser v. Rhodes (No. 7585), by interlocutory order entered October 18, 1965, the Court determined that the Senate of the Ohio General Assembly was malapportioned for the reasons that the Senate has not been apportioned substantially on a population basis; that substantial equality among the districts has not been maintained; that the provisions of the Ohio Constitution governing apportionment of the Senate were contained in the Constitution of 1851 and have not since been amended except as to districts having fractions; that the Constitution of 1851 does not properly allow for the shifts in population which have occurred since its adoption; that the provision (Ohio Cons., Art. XI, Sec. 6a) providing for a varying number of Senators from the same district for different legislative sessions during a decennial period results in underrepresentation for some sessions and overrepresentation for others, but never for reasonably exact representation; that the provisions of the Ohio Constitution which require said malapportionment of the Senate as above related, are in violation of the Fourteenth Amendment to the Constitution of the United States and are therefore null and void. Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964) and other cases decided on the same day.
In the order of September 16, 1965, each party to actions Nos. 6082 and 6491 was requested to file on or before October 15, 1965, a suggested plan for the reapportionment of the Ohio House of Representatives and a suggested plan for the reapportionment of the Ohio Senate, and the order further provided that any interested person or persons might within the same period of time file such suggested plans by leave. Pursuant thereto such plans have been filed by the parties as well as by many other interested persons and organizations. Among the plans filed by the parties is one which was filed by the Governor, Auditor of State and Secretary of State of Ohio. Those state officials constitute the Apportionment Board created by Article XI, Section 11 of the Ohio Constitution[*] and simultaneously with such filing, said Board caused the same plan to be published in newspapers of general circulation in the State of Ohio as required by said Section of the Constitution.
In essence, that plan as filed and published divides the state of Ohio into 99 districts and provides for the election to the House of Representatives of one member from each House District so formed, and then provides for 33 Senate Districts, from each of which one senator is to be elected, and each of which is comprised of three House Districts. In determining the "ideal" population for a House District the population of the state was divided by one hundred (Ohio Cons., Art. XI, Sec. 1). Under the plan, no House District has less than 85% of such population, nor more than 115% thereof. No county was divided which fell within the 85 to 115% range, and in establishing the districts pre-existing political boundary lines (i. e., county lines, township, municipal, ward or precinct boundaries, etc.) were followed. The population figures used were of the last census, and since 1960 population figures were used 1960 boundaries were also followed, since there is no more recent official determination of such population shifts as may have occurred.
As above stated, each Senate District is composed of three contiguous House Districts. In determining the "ideal" population of such district, the 1960 population of the state was divided by 35 (Ohio Cons., Art. XI, Sec. 6). While the populations of the Senate Districts do not in every instance fall within the range of 85-115% of the quotient arrived at by dividing the population by 35, every Senate District is well within that range if a divisor of 33 (the number of Senators) is used. A variance within that *587 range is here held not to be violative of constitutional standards.
It is the position of said state officials, as urged in the supporting brief accompanying the plan filed in this court by the Attorney General of Ohio, that they acted in accordance with the authority of said Section 11, thereby performing the mandatory duty imposed upon the Board to reapportion the Ohio General Assembly.
It is axiomatic that any action taken by a properly constituted governmental agency is entitled to a presumption of validity, and accordingly the action of the Apportionment Board is here to be presumed to be legal, valid and constitutionally taken. (See, e. g., Goldberg v. Truck Drivers Local Union No. 299, 293 F.2d 806 (6th Cir. 1961)). In this regard, mention is made of the fact that such constitutionality has been challenged in an action instituted in the Court of Appeals for Franklin County, Ohio, October 20th, 1965, in action No. 8228 on the docket of that court. Until or unless the presumption of validity hereinabove referred to is dissipated by determination by the Ohio courts, the presumption is deemed binding upon this Court, the question whether the Board acted in accordance with authority conferred by the Constitution of Ohio being peculiarly one of Ohio law and appropriate for resolution in the courts of that state.
We regard the apportionment of the General Assembly of Ohio as being a legislative rather than a judicial function. The Federal Court should intervene only to protect rights guaranteed by the Constitution of the United States. When a state apportionment has been declared unconstitutional the Federal Court should devise and put into effect a reapportionment plan only as a last resort when the Legislature fails or is unable to act. In devising a plan the Court acts to prevent a breakdown or disruption of essential state government services.
If the presumption of validity prevails and finds support in the Ohio courts, it must necessarily follow that by its action the Board has established a plan for the reapportionment of the General Assembly and the only determination to be made by this Court is whether or not such plan is in violation of the Constitution of the United States or any provisions thereof. A study of such plan convinces us that the apportionment made by the Board conforms as nearly as practicable according to population and follows the rules enunciated by the Supreme Court in Reynolds. This Court therefore finds that said plan is not violative of the Constitution of the United States.
Elections could not be held under the present apportionment since we have held the General Assembly to be malapportioned. Therefore, consideration must be given to an alternative, namely that of a determination by the Ohio courts of invalidity under the state constitution of the action of the Apportionment Board in its creation of the plan. Such an alternative presents the possibility of chaos and of a breakdown in the entire election machinery of the state in providing for the legislature to be elected in 1966. In order to prevent such an untoward result, and to insure continuity and the stabilization of such elections of the General Assembly said plan of the Apportionment Board will by the Order which hereafter follows be approved, adopted and put into effect now on a temporary basis.
It seems proper to point out that if one of the other plans (or any combination of them, or a plan of the Court's original creation) were to be approved in the event of a declaration of invalidity of the Board plan by the Ohio courts, an entirely untenable situation would be created. It is required by the Ohio Constitution (Art. II, Sec. 3) that "senators and representatives shall have resided in their respective counties, or districts, one year next preceding their election * *." The election in 1966 will by law be held November 8th, and any present delay in the adoption of a plan would make it constitutionally impossible for some incumbent members of the General Assembly *588 or aspirants thereto to stand for election without creating partisan or otherwise potentially embarrassing situations.
Having thus summarily refrained from considering the other carefully prepared suggested plans which have been submitted, a word concerning them should be said. Without exception, such plans indicate the thought and effort with which they have been prepared and appreciation is expressed to the public-minded citizens, legislators and organizations who made such submissions. As has been stated, in the event the Apportionment Board is found by the Ohio courts not to have acted within the proscription of the Ohio Constitution in the preparation of its plan, that plan is hereinafter only adopted as temporary. It is contemplated that in such circumstance during the period of such temporary operation further consideration will be given to the additional plans received. Several of such plans have been accompanied by motions to intervene, and while all such pending motions will be denied, all accompanying plans are received and deemed properly filed, and will be before the Court under the circumstances just set forth.
The plan filed herein by the defendants James A. Rhodes, Governor of Ohio, Ted W. Brown, Secretary of State of Ohio, and Roger Cloud, Auditor of State of Ohio (and which said plan was promulgated by said officials in their capacity as Apportionment Board under the provisions of Article XI, Section 11 of the Ohio Constitution) is attached hereto and made a part hereof.[*] The facts of the three consolidated cases herein considered are found to be as hereinabove set forth and as stated in said attached plan, and this memorandum is filed as the Court's findings of fact and conclusions of law in accordance with the provisions of Rule 52, Federal Rules of Civil Procedure.
In considering the motion of Frank W. King for rehearing, it should be pointed out that he was afforded the opportunity to appear by his counsel as amicus curiae and participate in the trial on the merits of this case. He was personally present and his counsel examined the stipulation agreed upon by the parties and was unable to point out any particular in which it was incorrect or inadequate. He was given the opportunity to offer evidence but he offered none. His counsel was permitted to make the principal argument in the case supporting the constitutionality of the apportionment of the Ohio Senate. In short, he was accorded all the rights of a party in the hearing.
In accordance with the foregoing,
It is ordered:
1. That all pending motions should be and they are hereby denied, including the motions of the plaintiffs in actions Nos. 6082 and 6491;
2. That the interlocutory order heretofore entered holding the Senate of the Ohio General Assembly to be malapportioned, is hereby made final;
3. That the plan adopted by the Apportionment Board acting under the provisions of Article XI, Section 11, Ohio Constitution, is not in violation of the Constitution of the United States or any provisions thereof;
4. That said plan is hereby adopted and put into effect on the date of the entry hereof as a temporary plan and ordered by this Court to be followed for the election of the General Assembly of Ohio in the year 1966;
5. That jurisdiction of these cases is retained pending determination of the constitutionality of the action of the said Apportionment Board under the Constitution of the State of Ohio by the Ohio courts, and thereafter: To consider any application for an extension of the temporary period; to enforce this order; and to consider any other appropriate matter which may be brought to the attention of the Court.


*589 APPENDIX
Governor's publication of the ratio of representation for the Ohio Senate and House of Representatives based upon the 1960 Decennial Census as ascertained and determined by the Governor, the Auditor of State and the Secretary of State in September, 1965, together with their apportionment of Senators and Representatives to districts and their determination of which senatorial districts shall elect Senators to take office for four-year terms starting January 1, 1967, and which for four-year terms starting January 1, 1969.
I, James A. Rhodes, Governor, pursuant to Article II, Section 2 and Article XI, Section 11 of the Constitution of Ohio and further pursuant to Sections 107.09 and 107.13 of the Revised Code, hereby give public notice that the Governor, the Auditor of State and the Secretary of State, by actions taken September 8 and September 27, 1965, have unanimously ascertained and determined (1) that the apportionment of the Ohio House of Representatives and the Ohio Senate under which the 106th General Assembly was elected is unconstitutional in such vital respects under both the Ohio and United States Constitutions as to be a nullity; (2) that the ratio of representation for the Ohio House of Representatives according to the 1960 decennial census is one representative for each 97,064 people and that the ratio of representation for the Ohio Senate according to the same census is one Senator for each 277,326 people; (3) that each House District shall be entitled to elect one Representative in 1966, 1968 and 1970, that even-numbered Senate Districts shall be entitled to elect one Senator for a four-year term in 1966 and 1970, and that odd-numbered Senate Districts shall be entitled to elect one Senator for a two-year term in 1966 and to a four-year term in 1968 (subject to the orders of the Court hereinafter mentioned); (4) that an apportionment for the remainder of the present decennium of the Ohio House of Representatives and of the Ohio Senate that is consistent with the orders of the United States District Court for the Southern District of Ohio, Western Division in Civil Actions No. 6082 (Nolan vs. Rhodes, Governor of Ohio, et al.), No. 6491 (Sive, et al. vs. Ellis, et al.), and No. 3201 (Blosser vs. Rhodes, Governor of Ohio, et al.) and not contrary to other relevant Federal Court decisions, is an apportionment in which ninety-nine House Districts and thirty-three Senate Districts are distributed over Ohio uniformly on a population basis, with each district electing one Representative or one Senator as the case may be; (5) that Senators to be elected from odd-numbered districts shall take office for four-year terms starting January 1, 1967, and that Senators to be elected from even-numbered districts shall take office for two-year terms on January 1, 1967, and thereafter for four-year terms starting January 1, 1969.
The Governor, the Auditor of State and the Secretary of State, accordingly, have apportioned the Ohio House of Representatives and the Ohio Senate for the remaining years of the current decennium as hereinafter set forth.

APPORTIONMENT OF THE OHIO HOUSE OF REPRESENTATIVES
By such of said ascertainments and determinations as pertain to representation in the House of Representatives, the following House Districts are constituted, from each of which one Representative shall be elected to take office January 1, 1967, for a two-year term:


                                                    1960
DESIGNATION         COMPRISING                   POPULATION
House District 1:   Williams County                  29,968
                    Fulton County                    29,301
                    Defiance County                  31,508
                                                    _______
                    TOTAL                            90,777
House District 2:   Paulding County                  16,792
                    Van Wert County                  28,840
                      Putnam County Township
                    Monterey Township                 1,688



*590
                                                    1960
DESIGNATION         COMPRISING                   POPULATION
                    Auglaize County                  36,147
                      Mercer County Townships
                    Black Creek Township                752
                    Dublin Township                   2,058
                    Union Township                    1,507
                    Liberty Township                  1,002
                    Hopewell Township                   910
                    Center Township                     959
                                                   ________
                    TOTAL                            90,655
House District 3:   Darke County                     45,612
                    Preble County                    32,498
                      Mercer County Townships
                    Recovery Township                 1,335
                    Gibson Township                   1,872
                    Granville Township                2,912
                    Marion Township                   2,554
                    Washington Township               1,188
                    Butler Township                   4,256
                    Franklin Township                 1,369
                    Jefferson Township                9,885
                                                   ________
                    TOTAL                           103,481
House District 4:   Henry County                     25,392
                    Wood County                      72,596
                                                   ________
                    TOTAL                            97,988
House District 5:   Putnam County
                      less Monterey Township         26,643
                    Hancock County                   53,686
                    Hardin County                    29,633
                                                   ________
                    TOTAL                           109,962
House District 6:   Allen County                    103,691
House District 7:   Shelby County                    33,586
                    Miami County                     72,901
                                                   ________
                    TOTAL                           106,487
House District 8:   Logan County                     34,803
                    Champaign County                 29,714
                      Clark County Townships
                    Pike Township                     2,001
                    German Township                   3,661
                    Moorefield Township               3,964
                    Pleasant Township                 1,568
                    Bethel Township                  11,363
                    Mad River Township                5,153
                                                   ________
                    TOTAL                            92,227
House District 9:     Clark County Townships
                    Harmony Township                  2,424
                    Madison Township                  2,562
                    Greene Township                   2,346
                    Springfield City                 82,723
                    Springfield Township             13,675
                                                   ________
                    TOTAL                           103,730
House District 10:  Greene County                    94,642
House District 11:  Warren County                    65,711
                    Clinton County                   30,004
                                                   ________
                    TOTAL                            95,715
House District 12:  Clermont County                  80,530
                    Brown County                     25,178
                                                   ________
                    TOTAL                           105,708
House District 13:  Ottawa County                    35,323
                    Sandusky County                  56,486
                      Erie County Townships
                    Groton Township                     899
                    Margaretta Township               6,146
                                                   ________
                    TOTAL                            98,854
House District 14:  Huron County                     47,326
                      Erie County Townships
                    Portland Township
                      Sandusky City                  31,989
                    Perkins Township                  8,955
                    Oxford Township                   1,111
                    Huron Township                    6,358
                    Milan Township                    2,593
                    Berlin Township                   2,691
                    Vermilion Township                5,439
                    Florence Township                 1,648
                    Kelleys Island Township             171
                                                   ________
                    TOTAL                           108,281
House District 15:  Seneca County                    59,326
                    Crawford County                  46,775
                                                   ________
                    TOTAL                           106,101
House District 16:  Wyandot County                   21,648
                    Marion County                    60,221
                    Union County                     22,853
                                                   ________
                    TOTAL                           104,722
House District 17:    Richland County Townships
                    Plymouth Township                 2,089
                    Cass Township                     1,605
                    Blooming Grove Township             922
                    Butler Township                     667
                    Sharon Township                  10,076
                    Jackson Township                  2,436
                    Franklin Township                 1,384
                    Weller Township                   1,227
                    Sandusky Township                   762
                    Springfield Township              5,141
                    Madison Township                 73,556
                    Mifflin Township                  2,604
                                                   ________
                    TOTAL                           102,469
House District 18:  Morrow County                    19,405
                    Knox County                      38,808
                    Delaware County                  36,107
                      Richland County Townships
                    Troy Township                     2,546
                    Washington Township               4,963
                    Monroe Township                   2,138
                    Perry Township                      610
                    Jefferson Township                2,898
                    Worthington Township              2,137
                                                   ________
                    TOTAL                           109,612
House District 19:  Licking County                   90,242
House District 20:  Madison County                   26,454
                    Fayette County                   24,775
                    Highland County                  29,716
                    Adams County                     19,982
                                                   ________
                    TOTAL                           100,927
House District 21:  Pickaway County                  35,855
                    Ross County                      61,215
                                                   ________
                    TOTAL                            97,070
House District 22:  Pike County                      19,380
                    Scioto County                    84,216
                                                   ________
                    TOTAL                           103,596
House District 23:  Medina County                    65,315
                      Ashland County Townships
                    Ruggles Township                    649
                    Troy Township                       707
                    Sullivan Township                   968
                    Clear Creek Township              1,360
                    Orange Township                   1,708
                    Jackson Township                  1,352
                    Milton Township                   1,633
                    Montgomery Township               2,139
                    Union TownshipAshland City      17,419
                    Perry Township                    1,156
                                                   ________
                    TOTAL                            94,406
House District 24:  Wayne County                     75,497
                      Ashland County Townships
                    Mifflin Township                    739
                    Vermillion Township               1,600
                    Mohican Township                  1,467



*591
                                                          1960
DESIGNATION         COMPRISING                         POPULATION
                    Green Township                         2,993
                    Lake Township                            534
                    Hanover Township                       2,347
                                                         _______
                    TOTAL                                 85,177
House District 25:  Fairfield County                      63,912
                    Hocking County                        20,168
                    Vinton County                         10,274
                                                         _______
                    TOTAL                                 94,354
House District 26:  Jackson County                        29,372
                    Lawrence County                       55,438
                                                         _______
                    TOTAL                                 84,810
House District 27:  Gallia County                         26,120
                    Melgs County                          22,159
                    Athens County                         46,998
                                                         _______
                    TOTAL                                 95,277
House District 28:  Muskingum County                      79,159
                    Perry County                          27,864
                      Morgan County Townships
                    York Township                            919
                    Deerfield Township                       498
                    Union Township                           399
                    Homer Township                           557
                                                        ________
                    TOTAL                                109,396
House District 29:  Guernsey County                       38,579
                    Noble County                          10,982
                    Washington County                     51,689
                      Morgan County Township
                    Bloom Township                           641
                    Bristol Township                         424
                    Center Township                          524
                    Malta Township                         1,749
                    Manchester Township                      227
                    Marion Township                        1,271
                    Meigsville Township                      603
                    Morgan Township                        2,753
                    Penn Township                            625
                    Windsor Township                       1,557
                                                         _______
                    TOTAL                                111,624
House District 30:  Belmont County                        83,864
                    Monroe County                         15,268
                                                         _______
                    TOTAL                                 99,132
House District 31:  Holmes County                         21,591
                    Coshocton County                      32,224
                      Tuscarawas County
                      Townships
                    Wayne Township                         1,089
                    Sugar Creek Township                   2,734
                    Auburn Township                          755
                    Bucks Township                         1,110
                    Jefferson Township                       781
                    Franklin Township                      2,932
                    Salem Township                         1,350
                    Oxford Township                        5,079
                    York Township                            966
                    Dover Township                        14,717
                                                         _______
                    TOTAL                                 85,328
House District 32:  Carroll County                        20,857
                    Harrison County                       17,995
                      Tuscarawas County
                      Townships
                    Clay Township                          2,217
                    Fairfield Township                       885
                    Goshen Township                       19,215
                    Mill Township                         12,519
                    Perry Township                           405
                    Rush Township                            904
                    Sandy Township                         2,281
                    Union Township                         1,029
                    Warren Township                          585
                    Warwick Township                       2,600
                    Washington Township                      591
                    Lawrence Township                      2,045
                                                         _______
                    TOTAL                                 84,128
House District 33:  Jefferson County                      99,201
House District 34:  Columbiana County                    107,004
House District 35:  Portage County                        91,798
House District 36:  Geauga County                         47,573
                      Lake County Townships
                    Leroy Township                         1,502
                    Madison Township                       9,841
                    Perry Township                         4,834
                    Painesville Township                  31,146
                    Concord Township                       3,860
                                                         _______
                    TOTAL                                 98,756
House District 37:    Lake County Townships
                    Chagrin Township
                      Willoughby City                     15,058
                    East Lake Township
                      East Lake City                      12,467
                    Kirtland Township                      4,876
                    Lakeline Township
                      Lakeline Village                       269
                    Mentor Township                       25,067
                    Timberlake Township
                      Timberlake Village                     670
                    Waite Township
                      Waite Hill Village                     360
                    Wickliffe TownshipWickliffe City     15,760
                    Willoughby Township                    4,241
                    Willowick Township
                    Willowick City                        18,749
                                                          ______
                    TOTAL                                 97,517
House District 38:  Ashtabula County                      93,067
                                                  LARGE COUNTIES DIVIDED INTO
                                                      INDIVIDUAL DISTRICTS
                                                           1960
DESIGNATION         COMPRISING                         POPULATION
House District 39:    Butler County Townships
                    Oxford Township                       11,909
                    Reily Township                         1,629
                    Milford Township                       2,135
                    Hanover Township                       4,958
                    Wayne Township                         2,348
                    St. Clair Township (other than
                      part south of City of Hamilton       5,906
                    Madison Township                       9,286
                    Middletown City                       42,115
                    Lemon Township                        14,415
                    Liberty Township                       3,143
                                                         _______
                    TOTAL                                 97,844
House District 40:    Butler County Townships
                    Morgan Township                        2,174
                    Ross Township                          3,340
                    Fairfield Township                    16,023
                    St. Clair Township (parts south
                      of City of Hamilton                  1,105
                    Union Township                         6,236
                    Hamilton City                         72,354
                                                         _______
                    TOTAL                                101,232
House District 41:    Cuyahoga County Township
                      and Wards
                    Cleveland City Ward 24                29,629
                    Bratenahl Township
                      Bratenahl Village                    1,332



*592
                                                        1960
DESIGNATION        COMPRISING                       POPULATION
                    Cleveland City Ward 25                31,170
                    Cleveland City Ward 27                22,704
                                                         _______
                    TOTAL                                 84,835
House District 42:    Cuyahoga County Wards
                    Cleveland City Ward 20                29,986
                    Cleveland City Ward 21                25,365
                    Cleveland City Ward 22                29,560
                    Cleveland City Ward 23                22,061
                                                         _______
                    TOTAL                                106,972
House District 43:    Cuyahoga County Wards
                    Cleveland City Ward 16                24,568
                    Cleveland City Ward 18                20,453
                    Cleveland City Ward 19                24,868
                    Cleveland City Ward 29                22,697
                                                         _______
                    TOTAL                                 92,586
House District 44:    Cuyahoga County Wards
                    Cleveland City Ward 10                26,988
                    Cleveland City Ward 28                23,153
                    Cleveland City Ward 30                42,742
                                                         _______
                    TOTAL                                 92,883
House District 45:    Cuyahoga County Townships
                      and Wards
                    Cleveland City Ward 14                20,117
                    Cleveland City Ward 15                25,012
                    Brooklyn Heights Township
                      Brooklyn Heights Village             1,449
                    Newburgh Heights Township
                      Newburgh Heights Village             3,512
                    South NewburghWarrensville
                      TownshipGarfield Heights
                      City                                38,455
                    Willow Township
                      Cuyahoga Heights Village               796
                                                         _______
                    TOTAL                                 89,341
House District 46:    Cuyahoga County Wards
                    Cleveland City Ward 11                21,448
                    Cleveland City Ward 12                19,362
                    Cleveland City Ward 13                19,947
                    Cleveland City Ward 17                23,062
                    Cleveland City Ward 31                13,772
                                                         _______
                    TOTAL                                 97,591
House District 47:    Cuyahoga County Townships
                      and Wards
                    Cleveland City Ward 2                 27,294
                    Cleveland City Ward 6                 24,205
                    Cleveland City Ward 9                 42,697
                    Laurel TownshipBrooklyn City         10,733
                    Brooklyn Township
                      Linndale Village                       381
                                                         _______
                    TOTAL                                105,310
House District 48:    Cuyahoga County Wards
                    Cleveland City Ward 3                 23,837
                    Cleveland City Ward 5                 22,274
                    Cleveland City Ward 7                 21,984
                    Cleveland City Ward 8                 25,339
                                                         _______
                    TOTAL                                 93,434
House District 49:    Cuyahoga County Township
                      and Ward
                    Lakewood Township
                      Lakewood City                       66,154
                    Cleveland City Ward 1                 27,948
                                                         _______
                    TOTAL                                 94,102
House District 50:    Cuyahoga County Townships
                      and Wards
                    Charleston Township
                      Middleburgh Heights City             7,282
                    Brook Park Township
                      Brook Park City                     12,856
                    River Edge Township                      416
                    Cleveland City Ward 33                57,020
                    Cleveland City Ward 4                 31,152
                                                         _______
                    TOTAL                                108,726
House District 51:    Cuyahoga County
                      Townships
                    Parma TownshipParma City            82,845
                    Parma Heights Township
                      Parma Heights City                  18,100
                                                         _______
                    TOTAL                                100,945
House District 52:    Cuyahoga County Townships
                    Bay TownshipBay Village City         14,489
                    Rocky River Township
                      Rocky River City                    18,097
                    Fairview Township
                      Fairview Park City                  14,624
                    North Olmsted Township
                      North Olmsted City                  16,290
                    Goldwood Township
                      Parkview Village                     2,018
                    Olmsted Township                       4,773
                    Olmsted Falls Township
                      Olmsted Falls Village                2,144
                    Westview Township
                      Westview Village                     1,303
                    Berea TownshipBerea City             16,592
                    Westlake-Dover Township
                      Westlake City                       12,906
                                                         _______
                    TOTAL                                103,236
House District 53:    Cuyahoga County Township
                      and Ward
                    Cleveland City Ward 32                25,865
                    Euclid TownshipEuclid City           62,998
                                                         _______
                    TOTAL                                 88,863
House District 54:    Cuyahoga County Townships
                    East Cleveland Township
                      East Cleveland City                 37,991
                    Cleveland Heights Township
                      Cleveland Heights City              61,813
                                                         _______
                    TOTAL                                 99,804
House District 55:    Cuyahoga County Townships
                      and Ward
                    Cleveland City Ward 26                27,771
                    Richmond Heights Township
                      Richmond Heights City                5,068
                    South Euclid Township
                      South Euclid City                   27,569
                    Highland Heights Township
                      Highland Heights Village             2,929
                    S.O.M. Township
                      Mayfield Village                     1,977
                    Riverside-Gates Mills Township
                      Gates Mills Village                  1,588
                    Mayfield Township
                      Mayfield Heights City                13,478
                    Euclidville Township
                      Lyndhurst City                       16,805
                                                           ______
                    TOTAL                                  97,185
House District 56:    Cuyahoga County Townships
                    Idlewood Township
                      University Heights City  ........    16,641
                    Shaker Township
                      Shaker Heights City                 36,460
                    Beachwood Township
                      Beachwood City                       6,089
                    Pepper Pike Township
                      Pepper Pike Village                  3,217
                    Hunting Valley Township
                      Hunting Valley Village                 550
                    Warrensville Township                 13,558
                    Woodmere Township
                      Woodmere Village                       398
                    Orange Township
                      Moreland Hills Village               2,188



*593
                                                      1960
DESIGNATION          COMPRISING                     POPULATION
                    Garfield TownshipOrange Village    2,006
                    Chagrin Falls Township              3,523
                    Bentleyville Township
                    Bentleyville Village                301
                    Solon TownshipSolon City           6,333
                    Glenwillow Township
                      Glenwillow Village                  359
                                                         _____
                    TOTAL                               91,623
House District 57:    Cuyahoga County Townships
                    Bedford Heights Township
                      Bedford Heights City               5,275
                    Oakwood Township
                      Oakwood Village                    3,283
                    Bedford TownshipBedford City       15,223
                    Maple Heights Township
                      Maple Heights City                31,667
                    Walton Hills Township
                      Walton Hills Village               1,776
                    South View Township
                      Valley View Village                1,221
                    East Independence Township
                      Independence City                  6,868
                    Independence Township
                      Seven Hills City                   5,708
                    East Brecksville Township
                      Brecksville City                   5,435
                    West Brecksville Township
                      Broadview Heights City             6,209
                    Royalton TownshipNorth
                      Royalton City                      9,290
                    Strongsville Township
                      Strongsville City                  8,504
                                                        ______
                    TOTAL                              100,459
House District 58:    Franklin County Townships
                      and Wards
                    Prairie Township                     9,819
                    Brown Township                         830
                    Norwich Township                     9,699
                    Washington Township                  2,057
                    Perry Township                       4,312
                    Upper Arlington Township
                      Upper Arlington City              28,486
                    Sharon Township                     13,723
                    Columbus City Ward 22               11,969
                    Columbus City Ward 21                6,259
                    Columbus City Ward 20               11,030
                    Columbus City Ward 19                9,536
                                                        ______
                    TOTAL                              107,720
House District 59:     Franklin County Townships
                       and Wards
                    Blendon Township                    11,593
                    Plain Township                       2,409
                    Mifflin Township                    14,662
                    Jefferson Township                   3,230
                    Columbus City Ward 26               10,747
                    Columbus City Ward 23               14,837
                    Columbus City Ward 24               13,611
                    Columbus City Ward 25               14,691
                    Clinton Township (Part adjacent
                      to Ward 23)                        4,914
                                                         _____
                    TOTAL                               90,694
House District 60:    Franklin County Townships
                      and Wards
                    Hamilton Township                    9,860
                    Madison Township                     8,049
                    Truro Township                       9,551
                    Columbus City Ward 28               26,273
                    Columbus City Ward 29               24,929
                    Columbus City Ward 1                15,104
                                                        ______
                    TOTAL                               93,766
House District 61:    Franklin County Townships
                      and Wards
                    Jackson Township                    13,693
                    Franklin Township                   15,557
                    Columbus City Ward 9                16,062
                    Columbus City Ward 10               19,105
                    Columbus City Ward 11               19,152
                    Columbus City Ward 31               12,021
                    Columbus City Ward 32               10,701
                    Pleasant Township                    3,213
                                                        _______
                   TOTAL                               109,504
House District 62:    Franklin County Townships
                      and Wards
                    Grandview Heights Township
                    Grandview Heights City               8,270
                    Columbus City Ward 12               15,821
                    Columbus City Ward 14               13,024
                    Columbus City Ward 15               17,820
                    Columbus City Ward 16               14,576
                    Columbus City Ward 18               11,261
                    Columbus City Ward 33                6,347
                    Clinton Township (Part adjacent
                      to Wards 15 and 33)               2,582
                                                       ______
                    TOTAL                              89,701
House District 63:    Franklin County Wards
                    Columbus City Ward 2               14,906
                    Columbus City Ward 3               12,482
                    Columbus City Ward 4               16,694
                    Columbus City Ward 7               11,699
                    Columbus City Ward 8               14,690
                    Columbus City Ward 13              18,797
                    Columbus City Ward 30              12,431
                                                      _______
                    TOTAL                             101,699
House District 64:    Franklin County Townships
                        and Wards
                    Columbus City Ward 5              15,061
                    Columbus City Ward 6              12,283
                    Columbus City Ward 17             15,549
                    Columbus City Ward 27             11,848
                    Bexley TownshipBexley City       14,319
                    Whitehall Township
                      Whitehall City                  20,818
                                                      _______
                    TOTAL                             89,878
House District 65:    Hamilton County Townships
                    Symmes Township                    7,621
                    Madeira TownshipMadeira City      6,744
                    Silverton TownshipSilverton City  6,682
                    Blue Ash TownshipBlue Ash City    8,341
                    Sharonville Township
                      Sharonville Village                    3,890
                    Sycamore Township                       22,731
                    Reading TownshipReading City     12,832
                    Amberley Township
                      Amberley Village                       2,951
                    Deer Park Township
                      Deer Park City                         8,423
                    Lincoln Heights Township
                      Lincoln Heights City                   7,798
                    Lockland TownshipLockland City    5,292
                                                            ______
                    TOTAL                                   93,305
House District 66:    Hamilton County Townships
                      and Wards
                    Columbia Township                       24,579
                    Cincinnati City Ward 2                  26,818
                    Cincinnati City Ward 14                 16,233
                    Norwood TownshipNorwood City     34,580
                                                           _______
                    TOTAL                                  102,210
House District 67:    Hamilton County Township
                      and Wards
                    Anderson Township                      17,250
                    Cincinnati City Ward 1                 21,059
                    Cincinnati City Ward 5                 16,236
                    Cincinnati City Ward 4                 14,823
                    Cincinnati City Ward 3                 18,855
                                                          _______
                    TOTAL                                  88,223



*594
                                                      1960
DESIGNATION          COMPRISING                     POPULATION
House District 68:     Hamilton County Townships
                       and Wards
                    Arlington Heights Township
                      Arlington Heights Village          1,355
                    Elmwood Township
                      Elmwood Place Village              3,813
                    St. Bernard Township
                      St. Bernard City                   6,778
                    Cincinnati City Ward 7              24,422
                    Cincinnati City Ward 15             20,347
                    Cincinnati City Ward 23             23,353
                    Cincinnati City Ward 24             18,792
                                                        ______
                    TOTAL                               98,860
House District 69:     Hamilton County Wards
                    Cincinnati City Ward 6              15,692
                    Cincinnati City Ward 8              19,300
                    Cincinnati City Ward 9              18,891
                    Cincinnati City Ward 10             20,304
                    Cincinnati City Ward 13             22,375
                                                        ______
                    TOTAL                               96,562
House District 70:    Hamilton County Township
                      and Wards
                    Delhi Township                      14,579
                    Cincinnati City Ward 19             14,029
                    Cincinnati City Ward 20             18,419
                    Cincinnati City Ward 21             17,063
                    Cincinnati City Ward 25             25,510
                                                        ______
                    TOTAL                               89,600
House District 71:    Hamilton County Townships
                      and Wards
                    Cincinnati City Ward 26             26,665
                    Crosby Township                      1,464
                    Harrison Township                    5,525
                    Whitewater Township                  2,883
                    Miami Township                       8,332
                    Green Township                      47,991
                                                       _______
                    TOTAL                               92,860
House District 72:     Hamilton County Wards
                    Cincinnati City Ward 11             18,953
                    Cincinnati City Ward 12             19,515
                    Cincinnati City Ward 16             11,274
                    Cincinnati City Ward 17             17,597
                    Cincinnati City Ward 18             18,996
                    Cincinnati City Ward 22             17,029
                                                       _______
                    TOTAL                              103,364
House District 73:    Hamilton County Townships
                    Colerain Township                   28,632
                    Springfield Township                56,939
                    Glendale Township
                      Glendale Village                   2,823
                    Woodlawn Township
                      Woodlawn Village                   3,007
                    Wyoming Township
                      Wyoming City                       7,736
                                                        ______
                    TOTAL                               99,137
House District 74:    Lorain County Townships
                    Black River Township                41,861
                    Sheffield Township                  43,602
                    Avon Lake Township
                      Avon Lake City                     9,403
                    Avon TownshipAvon City              6,002
                    Ridgeville Township
                      North Ridgeville City              8,057
                    Lorain City in Brownhelm Township       56
                                                        ______
                    TOTAL                              108,981
House District 75:    Lorain County Townships
                    Brownhelm Township less Lorain
                      City in Brownhelm                  3,622
                    Amherst Township                    12,897
                    Henrietta Township                   1,390
                    Russia Township                     10,266
                    Carlisle Township                    9,058
                    Eaton Township                       6,360
                    Columbia Township                    4,474
                    Camden Township                      1,124
                    Pittsfield Township                  1,094
                    LaGrange Township                    2,398
                    Grafton Township                     2,523
                    Brighton Township                      535
                    Wellington Township                  4,578
                    Penfield Township                      810
                    Rochester Township                     544
                    Huntington Township                    748
                    Elyria Township                     46,098
                                                        ______
                    TOTAL                              108,519
House District 76:    Lucas County Townships
                      and Ward
                    Providence Township                 1,587
                    Waterville Township                 4,449
                    Swanton Township                    2,961
                    Monclova Township                   2,728
                    Waynesfield Township
                      Maumee City                      12,063
                    Harding Township                      605
                    Spencer Township                    2,501
                    Springfield Township                8,636
                    Adams Township                     22,449
                    Ottawa Hills Township
                      Ottawa Hills Village              3,870
                    Toledo City Ward 16                23,135
                                                       ______
                    TOTAL                              84,984
House District 77:    Lucas County Townships
                      and Wards
                    Richfield Township                  1,205
                    Sylvania Township                  20,282
                    Washington Township                38,681
                    Toledo City Ward 21                16,009
                    Toledo City Ward 22                17,755
                                                      _______
                    TOTAL                              93,932
House District 78:    Lucas County Wards
                    Toledo City Ward 12                18,252
                    Toledo City Ward 13                13,958
                    Toledo City Ward 14                10,371
                    Toledo City Ward 15                19,159
                    Toledo City Ward 9                 14,629
                    Toledo City Ward 8                 10,384
                    Toledo City Ward 6                  8,564
                                                      _______
                    TOTAL                              95,317
House District 79:    Lucas County Wards
                    Toledo City Ward 11                19,649
                    Toledo City Ward 10                14,601
                    Toledo City Ward 5                 12,102
                    Toledo City Ward 7                 11,266
                    Toledo City Ward 2                 11,976
                    Toledo City Ward 3                 12,006
                    Toledo City Ward 4                 11,837
                                                      _______
                    TOTAL                              93,437
House District 80:    Lucas County Townships
                      and Wards
                    Toledo City Ward 17                13,187
                    Toledo City Ward 18                15,951
                    Toledo City Ward 19                11,651
                    Toledo City Ward 20                14,678
                    Toledo City Ward 1                 16,883
                    Oregon Township                    13,592
                    Jerusalem Township                  3,319
                                                      _______
                    TOTAL                              89,261
House District 81:    Mahoning County Townships
                      and Wards
                    Austintown Township                22,152
                    Youngstown City Ward 3             19,144
                    Youngstown City Ward 4             26,006
                    Youngstown City Ward 5             25,319
                    Youngstown City Ward 6             18,392
                                                      _______
                    TOTAL                             111,013



*595
                                                          1960
DESIGNATION          COMPRISING                  POPULATION
House District 82:     Mahoning County Townships
                       and Wards
                     Youngstown City Ward 1 less 58
                       people in Trumbull County           23,375
                     Youngstown City Ward 2                27,058
                     Youngstown City Ward 7                27,337
                     Coitsville Township                   16,275
                                                          _______
                     TOTAL                                 94,045
House District 83:     Mahoning County Townships
                     Milton Township                        3,341
                     Jackson Township                       1,878
                     Berlin Township                        1,164
                     Ellsworth Township                     1,682
                     Canfield Township                      6,679
                     Boardman Township                     27,379
                     Poland Township                       27,244
                     Smith Township                        10,367
                     Goshen Township                        2,603
                     Green Township                         2,614
                     Beaver Township                        5,101
                     Springfield Township                   5,370
                                                          _______
                     TOTAL                                 95,422
House District 84:     Montgomery County
                       Townships
                     Oakwood TownshipOakwood City   10,493
                     Dayton City Ward 9                    22,658
                     Van Buren Township
                       Kettering City                      54,462
                     Washington Township                   10,605
                     Moraine Township
                       Moraine Village                      2,262
                                                          _______
                     TOTAL                                100,480
House District 85:     Montgomery County
                       Townships
                     Clay Township                          6,113
                     Randolph Township                      9,207
                     Perry Township                         5,166
                     Madison Township                      25,933
                     Jackson Township                       3,870
                     Jefferson Township                    11,125
                     German Township                        6,102
                     Miami Township                        32,082
                                                          _______
                     TOTAL                                 99,598
House District 86:     Montgomery County Townships
                       and Wards
                     Butler Township                       12,666
                     Wayne Township                        12,022
                     Harrison Township                     28,996
                     Mad River Township                    33,644
                     Dayton City Ward 18                    8,284
                     Dayton City Ward 17                   14,042
                                                          _______
                     TOTAL                                109,654
House District 87:     Montgomery County Wards
                     Dayton City Ward 3                    15,777
                     Dayton City Ward 2                    16,000
                     Dayton City Ward 1                    14,338
                     Dayton City Ward 11                   10,533
                     Dayton City Ward 12                   14,243
                     Dayton City Ward 8                    16,403
                     Dayton City Ward 10                   11,522
                     Dayton City Ward 4                    12,465
                                                          _______
                     TOTAL                                111,281
House District 88:     Montgomery County Wards
                     Dayton City Ward 5                    11,916
                     Dayton City Ward 6                    13,806
                     Dayton City Ward 7                    13,392
                     Dayton City Ward 13                   15,557
                     Dayton City Ward 14                   21,968
                     Dayton City Ward 15                    6,471
                     Dayton City Ward 16                   22,957
                                                          _______
                     TOTAL                                106,067
House District 89:     Stark County Wards
                       and Township
                     Canton City Ward 8                     5,691
                     Canton City Ward 9                     7,651
                     Canton City Ward 7                     5,960
                     Canton City Ward 1                     6,804
                     Canton City Ward 2                    13,293
                     Canton City Ward 4                    14,183
                     Canton City Ward 3                     9,691
                     Canton City Ward 5                    12,842
                     Canton City Ward 6                    11,740
                     Canton Township (Part contained
                       in Census Tract SC-116)              3,315
                                                          _______
                     TOTAL                                 91,170
House District 90:     Stark County Townships
                     Marlboro Township                      3,078
                     Lexington Township                    29,074
                     Nimishillen Township                  12,390
                     Washington Township                    8,687
                     Osnaburg Township                      5,409
                     Paris Township                         4,994
                     Canton Township (Excluding part
                       contained in Census Tract
                       SC-116)                             18,315
                     Pike Township                          3,523
                     Sandy Township                         4,326
                                                          _______
                     TOTAL                                 89,796
House District 91:     Summit County Township
                     Green Township                         9,521
                       Stark County Townships
                     Lake Township                          9,358
                     Jackson Township                      11,016
                     Plain Township                        60,900
                                                          _______
                     TOTAL                                 90,795
House District 92:     Summit County Township
                     Franklin Township                     12,051
                       Stark County Townships
                     Lawrence Township                      5,274
                     Tuscarawas Township                    9,723
                     Perry Township                        53,029
                     Sugar Creek Township                   5,802
                     Bethlehem Township                     4,277
                                                          _______
                     TOTAL                                 90,156
House District 93:     Summit County Townships
                       and Villages
                     Sagamore Hills Township                3,848
                     Northfield Center Township             2,427
                     Northfield Township
                       Northfield Village                   1,055
                     Macedonia Township                     4,060
                     Twinsburg Township                     5,848
                     Remindersville Township
                       Remindersville Village                 217
                     Richfield Township                     3,664
                     Boston Township                        2,127
                     Boston Heights Village                   831
                     Hudson Township                        4,977
                     Bath Township                          4,613
                     Northampton Township                   3,960
                     Stow TownshipStow City         12,194
                     Cuyahoga Falls Township
                       Cuyahoga Falls City                 47,922
                     Silver Lake Village                    2,655
                     Munroe Falls Township
                       Munroe Falls Village                 1,828
                                                          _______
                     TOTAL                                102,226
House District 94:     Summit County Township
                       and Wards
                     Copley Township                        9,656
                     Akron City Ward 3                     25,830
                     Akron City Ward 4                     37,420
                     Akron City Ward 8                     30,413
                                                          _______
                     TOTAL                                103,319



*596
House District 95:     Summit County Township
                       and Wards
                     Akron City Ward 1                     31,445
                     Akron City Ward 2                     23,469
                     Akron City Ward 6                     36,064
                     Tallmadge Township
                       Tallmadge City                      10,246
                                                          _______
                     TOTAL                                101,224
House District 96:     Summit County Townships
                       and Ward
                     Norton Township                       10,924
                     Barberton City                        33,805
                     Coventry Township                     13,317
                     Akron City Ward 9                     28,170
                                                          _______
                     TOTAL                                 86,216
House District 97:     Summit County Townships
                       and Wards
                     Akron City Ward 5                     22,188
                     Akron City Ward 7                     26,132
                     Akron City Ward 10                    29,220
                     Springfield Township                  15,822
                     Lakemore Township
                       Lakemore Village                     2,765
                     Mogadore Township                      2,885
                                                          _______
                     TOTAL                                 99,012
House District 98:     Trumbull County Townships
                     Mesopotamia Township                   1,245
                     Bloomfield Township                    1,138
                     Farmington Township                    1,391
                     Bristol Township                       2,157
                     Southington Township                   2,774
                     Champion Township                      8,026
                     Braceville Township                    3,005
                     Newton Township                        8,070
                     Lordstown Township                     1,911
                     Warren Township                       42,529
                     Warren City in Howland
                       Township                            27,441
                                                          _______
                     TOTAL                                 99,687
House District 99:     Trumbull County Townships
                     Bazetta Township                       5,153
                     Brookfield Township                    9,082
                     Fowler Township                        1,772
                     Greene Township                          725
                     Gustavus Township                      1,016
                     Hartford Township                      2,203
                     Howland Township less
                       Warren City                         12,230
                     Hubbard Township                      15,064
                     Johnston Township                      1,282
                     Kinsman Township                       1,818
                     Liberty Township                      23,010
                     Mecca Township                         1,401
                     Vernon Township                        1,139
                     Vienna Township                        3,357
                     Weathersfield Township                29,529
                     Youngstown City in
                       Trumbull County                         58
                                                          _______
                     TOTAL                                108,839



*597 APPORTIONMENT OF THE OHIO SENATE
By such of the ascertainments and determinations mentioned at the beginning hereof as pertain to representation in the Ohio Senate, the following Senate Districts are constituted by combining groups of three contiguous House Districts, from each of which Senate Districts one Senator shall be elected to take office January 1, 1967, for the term shown in the table below:


                              COMPRISING                               1960
  DESIGNATION               HOUSE DISTRICTS             TERM         POPULATION
Senate District  1:         Nos.  1,  4, and 76        4 years        273,749
Senate District  2:         Nos.  2,  5  and  6        2 years        304,308
Senate District  3:         Nos.  7,  8  and  9        4 years        302,444
Senate District  4:         Nos.  3, 39  and 40        2 years        302,557
Senate District  5:         Nos. 85, 86  and 88        4 years        315,319
Senate District  6:         Nos. 84, 87  and 10        2 years        306,403
Senate District  7:         Nos. 65, 66  and 67        4 years        283,738
Senate District  8:         Nos. 68, 71  and 73        2 years        290,857
Senate District  9:         Nos. 69, 70  and 72        4 years        289,526
Senate District 10:         Nos. 11, 12  and 20        2 years        302,350
Senate District 11:         Nos. 77, 78  and 79        4 years        282,686
Senate District 12:         Nos. 80, 13  and 15        2 years        294,216
Senate District 13:         Nos. 14, 17  and 75        4 years        319,269
Senate District 14:         Nos. 16, 18  and 19        2 years        304,576
Senate District 15:         Nos. 59, 63  and 64        4 years        282,271
Senate District 16:         Nos. 58, 61  and 62        2 years        306,925
Senate District 17:         Nos. 60, 21  and 25        4 years        285,190
Senate District 18:         Nos. 22, 26  and 27        2 years        283,683
Senate District 19:         Nos. 23, 24  and 31        4 years        264,911
Senate District 20:         Nos. 28, 29  and 30        2 years        320,152
Senate District 21:         Nos. 41, 42  and 54        4 years        291,611
Senate District 22:         Nos. 43, 44  and 45        2 years        274,810
Senate District 23:         Nos. 46, 47  and 48        4 years        296,335
Senate District 24:         Nos. 50, 51  and 57        2 years        310,130
Senate District 25:         Nos. 49, 52  and 74        4 years        306,319
Senate District 26:         Nos. 53, 55  and 56        2 years        277,671
Senate District 27:         Nos. 93, 94  and 96        4 years        291,761
Senate District 28:         Nos. 91, 95  and 97        2 years        291,031
Senate District 29:         Nos. 89, 90  and 92        4 years        271,122
Senate District 30:         Nos. 32, 33  and 34        2 years        290,333
Senate District 31:         Nos. 35, 36  and 37        4 years        288,071
Senate District 32:         Nos. 38, 98  and 99        2 years        301,593
Senate District 33:         Nos. 81, 82  and 83        4 years        300,480
                                                                     _________
        TOTAL                                                       9,706,397

This legal advertisement is one of four consecutive weekly publications being made in newspapers in Cleveland, Columbus and Cincinnati on October 15, 16, 22, 23, 29, 30 and November 5 and 6, 1965.
                                           Done at Columbus, Ohio this
                                           15th day of October, 1965.
                                           JAMES A. RHODES, Governor
NOTES
[*]   Actually, that section merely imposes the responsibility for action on the officials named and does not use the phrase "Apportionment Board." However, for convenience we herein follow the common practice of using the designation "Apportionment Board."
[*]   See Appendix.